Name: Commission Regulation (EC) NoÃ 1339/2007 of 15 November 2007 fixing the import duties in the cereals sector applicable from 16 November 2007
 Type: Regulation
 Subject Matter: free movement of capital;  plant product;  trade;  EU finance;  America
 Date Published: nan

 16.11.2007 EN Official Journal of the European Union L 298/14 COMMISSION REGULATION (EC) No 1339/2007 of 15 November 2007 fixing the import duties in the cereals sector applicable from 16 November 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 on rules of application (cereal sector import duties) for Council Regulation (EEC) No 1766/92 (2), and in particular Article 2(1) thereof, Whereas: (1) Article 10(2) of Regulation (EC) No 1784/2003 states that the import duty on products falling within CN codes 1001 10 00, 1001 90 91, ex 1001 90 99 (high quality common wheat), 1002, ex 1005 other than hybrid seed, and ex 1007 other than hybrids for sowing, is to be equal to the intervention price valid for such products on importation and increased by 55 %, minus the cif import price applicable to the consignment in question. However, that duty may not exceed the rate of duty in the Common Customs Tariff. (2) Article 10(3) of Regulation (EC) No 1784/2003 lays down that, for the purposes of calculating the import duty referred to in paragraph 2 of that Article, representative cif import prices are to be established on a regular basis for the products in question. (3) Under Article 2(2) of Regulation (EC) No 1249/96, the price to be used for the calculation of the import duty on products of CN codes 1001 10 00, 1001 90 91, ex 1001 90 99 (high quality common wheat), 1002 00, 1005 10 90, 1005 90 00 and 1007 00 90 is the daily cif representative import price determined as specified in Article 4 of that Regulation. (4) Import duties should be fixed for the period from 16 November 2007, and should apply until new import duties are fixed and enter into force, HAS ADOPTED THIS REGULATION: Article 1 From 16 November 2007, the import duties in the cereals sector referred to in Article 10(2) of Regulation (EC) No 1784/2003 shall be those fixed in Annex I to this Regulation on the basis of the information contained in Annex II. Article 2 This Regulation shall enter into force on 16 November 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 78. Regulation as last amended by Regulation (EC) No 735/2007 (OJ L 169, 29.6.2007, p. 6). (2) OJ L 161, 29.6.1996, p. 125. Regulation as last amended by Regulation (EC) No 1816/2005 (OJ L 292, 8.11.2005, p. 5). ANNEX I Import duties on the products referred to in Article 10(2) of Regulation (EC) No 1784/2003 applicable from 16 November 2007 CN code Description Import duties (1) (EUR/t) 1001 10 00 Durum wheat, high quality 0,00 medium quality 0,00 low quality 0,00 1001 90 91 Common wheat seed 0,00 ex 1001 90 99 High quality common wheat, other than for sowing 0,00 1002 00 00 Rye 0,00 1005 10 90 Maize seed other than hybrid 0,00 1005 90 00 Maize, other than seed (2) 0,00 1007 00 90 Grain sorghum other than hybrids for sowing 0,00 (1) For goods arriving in the Community via the Atlantic Ocean or via the Suez Canal the importer may benefit, under Article 2(4) of Regulation (EC) No 1249/96, from a reduction in the duty of:  3 EUR/t, where the port of unloading is on the Mediterranean Sea, or  2 EUR/t, where the port of unloading is in Denmark, Estonia, Ireland, Latvia, Lithuania, Poland, Finland, Sweden, the United Kingdom or the Atlantic coast of the Iberian peninsula. (2) The importer may benefit from a flatrate reduction of EUR 24 per tonne where the conditions laid down in Article 2(5) of Regulation (EC) No 1249/96 are met. ANNEX II Factors for calculating the duties laid down in Annex I 2.11.2007-14.11.2007 1. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: (EUR/t) Common wheat (1) Maize Durum wheat, high quality Durum wheat, medium quality (2) Durum wheat, low quality (3) Barley Exchange Minneapolis Chicago     Quotation 221,29 102,87     Fob price USA   379,34 369,34 349,34 154,28 Gulf of Mexico premium  19,83     Great Lakes premium 18,95      2. Averages over the reference period referred to in Article 2(2) of Regulation (EC) No 1249/96: Freight costs: Gulf of Mexico Rotterdam: 54,61 EUR/t Freight costs: Great Lakes Rotterdam: 48,66 EUR/t (1) Premium of 14 EUR/t incorporated (Article 4(3) of Regulation (EC) No 1249/96). (2) Discount of 10 EUR/t (Article 4(3) of Regulation (EC) No 1249/96). (3) Discount of 30 EUR/t (Article 4(3) of Regulation (EC) No 1249/96).